NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

             CATARINO TORRES VALENZUELA, Petitioner.

                         No. 1 CA-CR 14-0711 PRPC
                                FILED 9-13-2016


    Petition for Review from the Superior Court in Maricopa County
                       No. CR2008-167601-002 DT
                 The Honorable Edward W. Bassett, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Karen Kemper
Counsel for Respondent

Catarino Torres Valenzuela, Douglas
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Donn Kessler joined.
                           STATE v. VALENZUELA
                             Decision of the Court

J O N E S, Judge:

¶1            Catarino Torres Valenzuela seeks review of the trial court’s
order denying him post-conviction relief. We review a denial of post-
conviction relief for an abuse of discretion. State v. Decenzo, 199 Ariz. 355,
356, ¶ 2 (App. 2001) (citing State v. Jensen, 193 Ariz. 105, 106 (App. 1998)).
Finding no abuse of discretion, we grant review but deny relief.

¶2             After this Court affirmed Valenzuela’s convictions and
sentences in State v. Valenzuela, 1 CA-CR 10-0479, 2011 WL 2893091 (Ariz.
App. July 19, 2011) (mem. decision), Valenzuela filed a petition for post-
conviction relief. He raised several claims including ineffective assistance
of counsel. The trial court found Valenzuela’s only colorable claim was that
his counsel had refused to let him testify at trial, and set an evidentiary
hearing. Both Valenzuela and trial counsel testified at the hearing. The
testimony conflicted. After the hearing, the court found trial counsel’s
testimony that he did not prevent Valenzuela from testifying credible, and
denied relief.

¶3            On review, Valenzuela argues that based upon the
evidentiary hearing, the trial court should have concluded counsel
prevented him from testifying. He also argues the court abused its
discretion when it summarily dismissed his other claims. The court
dismissed these other claims in an order that clearly identified and correctly
ruled upon the issues raised. Furthermore, the court did so in a thorough,
well-reasoned manner that allows any future court to understand the trial
court’s rulings. Under these circumstances, “[n]o useful purpose would be
served by this court rehashing the trial court’s correct ruling in a written
decision.” State v. Whipple, 177 Ariz. 272, 274 (App. 1993). Therefore, we
adopt the court's ruling.

¶4              As to Valenzuela’s claim that his counsel prevented him from
testifying, credibility determinations rest solely with the trial court, see, e.g.,
State v. Fritz, 157 Ariz. 139, 141 (App. 1988), and it is for the court to resolve
conflicting testimony, State v. Alvarado, 158 Ariz. 89, 92 (App. 1988)
(citations omitted). Bolstered by the abundance of evidence otherwise
linking Valenzuela to the crime, the testimony of trial counsel indicates he
provided Valenzuela with cogent advice to refrain from testifying.
Following testimony from Valenzuela, the court found counsel had told
Valenzuela “it would be the best thing for you not to testify” and this was
“by no means a prohibition” against testifying. Thereafter, the court found
Valenzuela’s testimony that counsel had refused to allow him to testify not



                                        2
                        STATE v. VALENZUELA
                          Decision of the Court

credible. Having resolved the conflicting testimony, the trial court acted
within its discretion in denying relief.

¶5           We grant review and deny relief.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       3